TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED FEBRUARY 26, 2013



                                      NO. 03-12-00585-CV


                               S. M. M. and K. A. M., Appellants

                                                 v.

               Texas Department of Family and Protective Services, Appellee




 APPEAL FROM 425TH JUDICIAL DISTRICT COURT OF WILLIAMSON COUNTY
          BEFORE JUSTICES PURYEAR, PEMBERTON AND FIELD
               AFFIRMED -- OPINION BY JUSTICE FIELD




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, because it is the opinion of this Court that there was no error in the trial court’s

judgment: IT IS THEREFORE considered, adjudged and ordered that the judgment of the trial

court is in all things affirmed. It FURTHER appearing to the Court that appellants have filed an

affidavit of inability to pay costs, it is FURTHER ordered that no costs of appeal be assessed

against appellants; and that this decision be certified below for observance.